Citation Nr: 0424357	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  00-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1968 to May 1972.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision, in 
which the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Wichita, Kansas, denied, in 
pertinent part, entitlement to service connection for 
tinnitus, hearing loss, disability manifested by an ankle 
sprain and back strain, and PTSD.  

The veteran initiated an appeal of the RO's August 1999 
decision.  In rating decisions dated February 2003 and 
February 2004, the RO granted the veteran entitlement to 
service connection for bilateral hearing loss, residuals of a 
left ankle sprain, lumbosacral strain and tinnitus.  Such 
actions constituted a complete grant of the service 
connection benefit sought such that the sole claim remaining 
on appeal is entitlement to service connection for PTSD.

The veteran's PTSD claim is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action with regard to this appeal. 


REMAND

The medical evidence of record establishes that the veteran 
has been diagnosed with PTSD.  He claims that he developed 
this disorder secondary to stressors experienced in service, 
from July 1970 to May 1971, when he was stationed in Vietnam 
as a member of the 3rd Battalion, 1st Regiment, 1st Marine 
Division (under Captain [redacted]), and the 3rd Battalion, 2nd 
Marine Regiment.  These stressors include: (1) providing 
buddy care in the field; (2) seeing wounded; (3) toe tagging, 
body bagging, and putting bodies in nets for helicopter 
transfers; (4) witnessing or participating in the 
mistreatment of enemy prisoners; (5) being wounded in the 
right knee by shrapnel in November 1970, after being involved 
in a fire fight; (6) having close friends and relatives 
wounded in action, including [redacted] (enlisted with the 
veteran as part of a buddy system and then was transferred to 
the 3rd Marine Division), [redacted] (an uncle), [redacted] 
[redacted] (a brother), and [redacted]; (7) performing combat-related 
duties at a hot fire base, [redacted]; (8) being subjected to 
and involved in rocket, mortar, or sniper attacks monthly at 
base camp or in convoys, some of which caused casualties in 
his unit, sometime between June to October 1970; (9) knowing 
civilian friends who were killed in a mortar attack of a 
village; (10) experiencing his M-16 lock up and fearing for 
his life while on perimeter duty four months after arriving 
in Vietnam; and (11) being involved in a firefight, during 
which everyone in his platoon left except the veteran, four 
individuals were wounded, and all others were killed.  

In February 2003, the RO endeavored to verify these alleged 
stressors by contacting the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  The RO provided 
USASCRUR substantial information regarding the veteran 
including his units of assignment, regiments and divisions, 
the time period during which he served in Vietnam, the 
veteran's written statement describing the stressors, 
excerpts from his personal hearing, a copy of sea and air 
travel embarkation slips, a NAVMC 118, parts 3 and 9, and DD 
Forms 214 and 215.  The RO did not, however, specifically 
provide USASCRUR with the names of the individuals the 
veteran knew who were wounded or killed in action.  

In June 2003, USASCRUR responded that it had discontinued all 
research on behalf of the U.S. Marine Corps veterans and Navy 
personnel attached to U.S. Marine Corps units.  USASCRUR 
indicated that it had forwarded the RO's request for 
verification to the U.S. Marine Corps Historical Center, 
Washington Navy Yard, 1254 Charles Morris Street, S.E., 
Washington, D.C. 20374-5040.  The same month, the RO received 
a response from an individual at that facility indicating 
that it had taken no action on the information received 
because it required staff to extract information therefrom.  
The individual requested the RO to provide the following 
information on one page: the veteran's name, the identifying 
number and mailing address, the name of the 
battalion/squadron with which the veteran served at the time 
of the alleged stressors, and the exact months of his 
service.  The RO complied and in response, in July 2003, the 
individual provided the RO records from the 3rd Battalion, 1st 
Marines, for the periods of July 1970, August 1970 and 
November 1970.  Also attached was a letter indicating that if 
the RO wished to obtain unit diaries, monthly personnel 
records that include information on individual casualties, it 
must contact Records Service Section, MMSB-10, "Unit 
Diaries", Headquarters, U.S. Marine Corps, 2008 Elliot Road, 
Suite 202, Quantico, Virginia, 22134-0580. 

To date, records from the 3rd Battalion, 1st Regiment, 1st 
Marine Division (under Captain [redacted]) and the 3rd 
Battalion, 2nd Marine Regiment, covering all potentially 
relevant periods of the veteran's service in Vietnam, from 
July 1970 to May 1971 have not been obtained.  See Falk v. 
West, 12 Vet. App. 402 (1999) which held, in essence, that 
the duty to assist in a well-grounded PTSD case includes 
obtaining unit histories and records from all relevant dates 
as well as obtaining background documentation for awards or 
citations potentially indicative of combat.  In this regard 
the Board further notes that no effort has been made to 
secure copies of all pertinent unit diaries, which might show 
whether [redacted], [redacted], and [redacted] were 
wounded in action in Vietnam, as the veteran alleges.  
Inasmuch as such information is pertinent to the veteran's 
claim for service connection for PTSD, the RO should endeavor 
to secure it on remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should again contact the U.S. 
Marine Corps Historical Center, 
Washington Navy Yard, 1254 Charles Morris 
Street, S.E., Washington, D.C. 20374-
5040, and request a copy of records from 
the 3rd Battalion, 1st Regiment, 1st Marine 
Division (under Captain [redacted]) and the 
3rd Battalion, 2nd Marine Regiment, 
covering the entire period of the 
veteran's service in Vietnam, from July 
1970 to May 1971.  The RO should indicate 
that it has already received such records 
from the 3rd Battalion, 1st Regiment, 1st 
Marine Division, covering the months of 
July 1970, August 1970 and November 1970, 
and that records from the remaining 
service period should be provided.  The 
RO should ensure that any information 
required by the U.S. Marine Corps 
Historical Center is provided with the 
request.

2.  The RO should also contact Records 
Service Section, MMSB-10, "Unit 
Diaries", Headquarters, U.S. Marine 
Corps, 2008 Elliot Road, Suite 202, 
Quantico, Virginia, 22134-0580, and 
request the unit diaries from the 3rd 
Battalion, 1st Regiment, 1st Marine 
Division (under Captain [redacted]) and the 
3rd Battalion, 2nd Marine Regiment, 
covering the entire period of the 
veteran's service in Vietnam, from July 
1970 to May 1971.  The RO should also 
request all information available that 
might verify that [redacted] (3rd 
Marine Division), [redacted], and 
[redacted] were wounded in action in 
Vietnam.  Again, the RO should ensure 
that any information required is provided 
with the request.

3.  If, in response to the above 
development, the RO receives information 
confirming the occurrence of an alleged 
in-service stressor, it should prepare a 
report to this effect, which details the 
nature of the specific stressor or 
stressors established by the record.  If 
the RO determines that no alleged 
stressor actually occurred, it should so 
state in its report, which should then be 
associated with the claims file.

4.  If, and only if, a stressor has been 
verified, the RO should afford the 
veteran a VA psychiatric examination for 
the purpose of clarifying the existence 
and etiology of PTSD.  The RO should 
forward the claims file and a copy of the 
stressor report to the examiner for 
review and ask the examiner to confirm in 
his written report that he conducted such 
a review.  The examiner should diagnose 
all psychiatric disorders shown to exist 
and, to the extent PTSD exists, opine 
whether it is at least as likely as not 
related to the verified in-service 
stressor or stressors, as noted by the RO 
in a report provided to the examiner .  

5.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 
2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003), is completed.  
Such action should include informing the 
veteran and his representative of the 
evidence needed to support his claim, 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file, and advising the veteran 
to submit all evidence in his possession 
that is pertinent to his claim.  The RO 
should afford the veteran and his 
representative an opportunity to respond 
to this notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the veteran in 
obtaining all identified evidence.

6.  After the completion of the above the 
RO should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


